446 F.2d 1085
UNITED STATES of America, Plaintiff-Appellee,v.Joseph Calvin CRAWFORD, a/k/a J. C. Crawford, Defendant-Appellant.
No. 30632 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 10, 1971.

John F. Tomlin, Pecos, Tex. (Ct. Appt.) for defendant-appellant.
Seagal V. Wheatley, U. S. Atty., Haskell Shelton, Asst. U. S. Atty., San Antonio, Tex., Ralph E. Harris, Asst. U. S. Atty., El Paso, Tex., for plaintiff-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
In conformity with the requirements established by Anders v. California, 1967, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, we have carefully considered this cause in its entirety, and conclude that there is no arguable merit in the appeal. It is therefore ordered, that the motion filed by John F. Tomlin, Esquire, for leave to withdraw as court-appointed counsel for Appellant is granted, and the appeal is dismissed. See Local Rule 20. See also Minor v. United States, 5th Cir. 1971, 444 F.2d 521.



Notes:


*
 [1] Rule 18, 5th Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I